Citation Nr: 0500570	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2003, the veteran participated in a hearing 
conducted at the RO by the undersigned Veterans Law Judge.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed decision of August 1998, the RO refused 
to reopen the claim of entitlement to service connection for 
PTSD on the basis that new and material evidence had not been 
submitted.  

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in August 1998 is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the RO refused to reopen the claim 
in August 1998 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the question of new and material 
evidence sufficient to warrant reopening the claim of service 
connection for PTSD with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
these issues, which would result from a remand solely to 
allow the RO to apply the VCAA, would not be justified.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents the reopening of the claim.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The service medical records are negative for any psychiatric 
findings or complaints.  The veteran's DD Form 214 does show 
10 months and 24 days of foreign service in Vietnam, but does 
not indicate that the veteran received awards and decorations 
generally associated with combat service.  

The veteran filed his initial claim for service connection 
for PTSD in June 1995.  Pursuant to the claim, the veteran 
was afforded a VA examination in September 1995.  However, 
the claims file was not available for the examiner's review.  
The examiner diagnosed PTSD.  It was felt that the veteran 
had been suffering from PTSD and depression since service.  

In October 1995, the RO denied the claim on the basis that 
there was no evidence of a specific stressful event that 
could be verified.  Notice of the decision, including 
information concerning procedural and appellate rights, was 
issued in October 1995.  Appellate action was not initiated, 
and the decision became final.

The veteran provided stressor statements in February and 
December 1997.  He provided dates and locations of his 
service in Vietnam, as well as information related to mortar 
attacks and race riots in the company.  He also provided 
photographs of the places where he served and the people he 
served with.  

In August 1998, the RO refused to reopen the claim on the 
basis that new and material evidence had not been submitted 
to warrant reopening the claim.  The RO continued to find 
that there was a lack of verifiable stressors.  Notice of the 
decision, including information concerning procedural and 
appellate rights, was issued in August 1998.  Appellate 
action was not initiated, and the decision became final.

Evidence added to the record since the RO's refusal to reopen 
the claim in August 1998 consists of: an August 1998 stressor 
statement; copies of newspaper articles regarding Vietnam; VA 
treatment records dated from 1997 to 2001; a March 1999 
statement from his treating VA physician linking PTSD to the 
veteran's Vietnam service; a statement from his sister 
regarding changes in his behavior since service; an April 
2000 VA examination report reflecting diagnoses of PTSD, 
depression, polysubstance abuse in remission, and paranoid 
personality disorder; information regarding the 84th 
Engineering Battalion; and personal hearing testimony of 
September 2003.  

The Board finds that the evidence presented is new and 
material.  Specifically, the treating physician's statement 
and the information concerning stressors added to the record 
is more detailed than the previous statements.  As noted, the 
claim had been previously denied based on the lack of 
verifiable stressors.  Therefore, the additional details 
documented in the personal hearing transcript and other 
written statements contain information essential for 
verifying stressors.  Thus, the claim is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
PTSD, and to this extent, the appeal is granted.


REMAND

As discussed in the above decision, the veteran has been 
diagnosed with and treated for PTSD.  He has reported the 
occurrence of mortar attacks and race riots in the company.  
The veteran also provided information concerning the 84th 
Engineering Battalion.  The claims file only includes his DD 
Form 214 and no additional service records regarding unit 
assignments and locations.  Therefore, further efforts to 
verify the veteran's stressors should be undertaken. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should attempt to obtain the 
veteran's personnel records with unit 
assignments.  If obtained, a copy of his 
DD 214 and unit assignments should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should be requested 
to research appropriate records such as 
daily journals, unit histories and/or 
operational reports to verify the 
veteran's claimed stressors of: (a) riots 
involving the 84th Engineering Battalion, 
Company B, in October 1971 in Da Nang; 
and (b) air attacks on Da Nang in August 
1971 in the area of the 84th Engineering 
Battalion, Company B.  

2.  Following #1 above, the AMC must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the AMC determines that 
the record establishes the existence of a 
stressor or stressors, the AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  

3.  Thereafter, only if an alleged 
stressor(s) is(are) verified, the AMC 
should schedule the veteran for a 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders, 
to include PTSD.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examination report 
should reflect review of all the records 
in the claims folder.  If PTSD is 
diagnosed, the examiner should specify 
the stressor found to be productive of 
PTSD.  The examiner should also discuss 
the link between the current 
symptomatology and the inservice 
stressor.  The opinion must be supported 
by a thorough complete rationale based on 
sound medical principles.  

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, not previously 
provided.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


